The following opinion was filed February 10, 1920:
Vinje, J.
Only questions of fact are presented by this appeal. It is claimed (a) that there is no proof that the defalcation took place during the life of the bond, and (b) that Safir was guilty of negligence as a co-trustee. The bond was issued June 7, 1915, and renewed annually up to the time of the trial. Mahler pleaded girilty to an information charging embezzlement of the funds January 3, 1917, and upon examination in court when such plea .was made he testified that the bonds were converted January 3, 1917. The record of this plea and examination' was received in evidence without objection. In the absence of other specific evidence as to the time óf defalcation the time alleged in the information controls. The trial court therefore properly found that the embezzlement took' place during the life of the bond.
The trial court also found that Safir was not guilty of negligence,' that he was elected trustee May 17, 1916, and served only for a few months. Both of these findings are sustained by the evidence. It appears that in the summer of 1916 he was elected Noble Grand. ' As such he was not a member of the board of trustees and he never was reelected a trustee so far as the proof shows. Since he was *212not a trustee at the time of the defalcation he could breach no trust duty in respect thereto.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on April 6, 1920.